DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to Amendment filed on 12/01/2021.  Claims 1, 2, 4-9, 12-14, 16-18, 20, 21, and 23-26 are currently pending.  Claims 3, 10, 11, 15, 19, and 22 have been cancelled.  Claims 25 and 26 have been added.  Claims 1, 13, and 20 have been currently amended.  Claims 1, 13, and 20 are independent claims.
 
Rejections - Withdrawn
The previous 35 U.S.C §103 rejection of claims 19 and 22 over Kim in view of Zhang is withdrawn as necessitated by cancellation.

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive.
Applicant argues that applied references Kim and Zhang fail to teach “displaying a function control on the second page separate from the first display control, and detecting the function control being triggered; and in response to detecting the function control being triggered, displaying a third page and displaying the first display control at an upper layer of the third page” because, as Applicant argues, the list of Kim disappears after the selection is made and the switch occurs in that the “first display control” is present before the switch but fails to continue to stay after the switch.  Applicant goes on pointing to Figures 3, 10, 14A, 15A, 22A, and 24, which were pointed to during Interview dated 11/23/2021, to confirm Applicant’s point that the Application A [the first display control] disappears after the selection is made and the switch occurs.
after a selection is made.  In particular, Kim recites 
[0173] Referring to FIG. 10B, an application list including sub-windows 120, 121 and 122 may be displayed in a list mode. 

[0174] When the application list is displayed in the list mode, execution screens of applications being executed in the terminal device 100 may be displayed on the sub-windows 120, 121 and 122 according to a predetermined order. For example, the sub-windows 120, 121 and 122, on which the execution screens of the applications being executed in the terminal device 100 are displayed, may be displayed in an order in which the applications are executed or a requested display order of the applications. 

[0175] When the sub-windows 120, 121 and 122 are displayed in the list mode and a new application, which is the second application, is executed, an execution screen of the second application is displayed on a full-sized window, and an execution screen of the first application, which has been displayed on the full-sized window 112, may be displayed on a topmost sub-window from among the sub-windows 120, 121 and 122. In other words, the execution screen of the first application may be displayed on the topmost sub-window from among the sub-windows 120, 121 and 122. 

[0176] According to an embodiment, the execution screens of the applications may be sequentially displayed in an order of the topmost sub-window, a second sub-window, etc., from among the sub-windows 120, 121 and 122. 

Consequently, Kim teaches that the list mode is still displayed after a selection is made and the switch occurs.  Therefore, Application A [the first display control] is still displayed after the selection is made and the switch occurs.  Thus, Applicant’s argument is not persuasive.  See rejection below for the current 103 rejection.
Examiner also points Applicant to the pertinent art in the conclusion to Rubin references 
(US 2005/0034056 A1).  Although not relied upon, Rubin also teaches “displaying a third page and displaying the first display control at an upper layer of the third page”.  See Rubin Figs. 10C-10E and corresponding paragraphs.
.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “the third displaying control” in the sixth line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests reciting “the third display  control”.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 12-14, 16-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0154536 A1; hereafter “Kim”) in view of Zhang et al. (WO2016/180260A1; hereafter “Zhang”; The attached translation [US2017/0308861USPAT] is used for mapping purposes).

Regarding Claim 1, Kim teaches a page switching method performed by a page switching apparatus, the page switching method comprising: displaying a second page and creating a first display control in response to a first trigger operation on a first page, (Kim [0083] [0087] [0088]: describing an application B [second page] is presented as a full-sized window and application A is presented as a sub-window [first display control] in response to a user interaction) 
the first display control being configured to provide an entry to the first page; (Kim [0111] [0114]: the sub-window being a point of entry for the corresponding application)
displaying the first display control at an upper layer of the second page; (Kim [0071]: the sub-window 111 may be a pop-up window that may overlap the full-sized window 112 of the display screen 110; [0083] Fig. 1A showing second area as the sub-window 111 at an upper layer)
displaying the first page and creating a second display control in response to a selection operation on the first display control displayed at the upper layer of the second page, the second display control being configured to provide an entry to the second page; displaying the second display control at an upper layer of the first page,  (Kim [0111] [0114] [0124]: describing that when a user selects the sub- window corresponding to application A, application A [first page] is presented as a full-sized screen 
wherein the first page includes a name or a profile picture of a user, [This limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate.  Thus, this limitation is not given patentable weight.  Nonetheless, Kim [0101] [0103] Fig. 3 show a selection of icon 21 representing a social media “Facebook” application. NOTE: One of ordinary skill would recognize the social media application would include a name or profile picture of a user]
displaying a function control on the second page separate from the first display control, and detecting the function control being triggered; (Kim [0105] [0107] [0175]: An icon 22 [function control] of an application C included in the application list 20 as application B is displayed as full-sized may be selected to execute the application C; Fig. 3 showing icon 22 is separate from Application A; [0216]) and
in response to detecting the function control being triggered, displaying a third page and
displaying the first display control at an upper layer of the third page. (Kim [0107]: a result of selecting the icon 22 of the application C on display screen 350, the application C is displayed on the full-sized window;  [0171] [0174] [0175]: describing that the sub-window (120) of application A [first display control] is displayed at an upper layer of the application C [third page]); the list mode is still displayed after a selection is made [0211] [0219] Figs. 10B, 13, 14B)
Kim does teach “when the terminal device 100 executes a new application while the terminal device 100 displays a video on the full-sized window 112, the video is displayed on the sub-window 111 instead of the full-sized window 112, and an execution screen of the new application may be displayed on the full-sized window 112. Thus, the user may continue to watch the video displayed on the sub- window 111 while controlling the new application displayed on the full-sized window 112. In this case, the video may be continuously reproduced even though the video is displayed onto the sub-window 111 
Zhang teaches wherein displaying the second display control further comprises: displaying inside of the second display control, a first content of the second page at a first timepoint; (Zhang [0033]-[0038]: the terminal extracts the currently opened dialog window according to the small window instruction, and coverts the currently opened dialog window into the floating small window in a form of a small-sized floating window...NOTE: the extracted and converted currently opened dialog window is considered to be the first content of the second page at a first timepoint) and 
displaying inside of the second display control, a second content of the second page at a second timepoint different than the first timepoint, the second content reflecting an update of the second page at the second timepoint relative to the first timepoint, (Zhang [0053] [0054]: Updating information content in a floating small window in real time, or regularly updating information content in a floating small window at a preset period; information to be updated in real time may include...text messages, and emoticons; a new message sent by another user may also be obtained in the real -time update manner or the regular update manner; Each time the terminal reaches the preset period, the information related to the current account is obtained from the network, and the obtained information is updated to the floating small window, for the user to check ...NOTE: the updated information content 
wherein the second content of the second page as displayed inside of the second display control includes information of a friend of the user; [This limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate.  Thus, this limitation is not given patentable weight.]  (Zhang [0037] [0060]: the floating window including dialog [information] of a friend of the user; [0033]-[0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to display updated content in the second display control as taught by Zhang for the benefit of the page switching method of Kim, with a reasonable expectation of success, because Zhang teaches that this would enhance multi-tasking [0008] and would be convenient for the user to check an instant messaging interaction message in time, thereby improving convenience of instant messaging interaction [0027] [0038] [0054]. In addition, both references (Kim and Zhang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi- tasking applications. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 2, Kim in view of Zhang teaches wherein after displaying the second display control at the upper layer of the first page, the page switching method further comprises: displaying the second page and displaying the first display control at the upper layer of the second page in response to a selection operation on the second display control. (Kim [0083] [0087] [0088]: describing an application B is presented as a full-sized window and application A is presented as a sub-window in response to user interaction...NOTE: Each time a user selects the application in the sub-window, that application will switch from the subwindow to the full-sized window and the application that was in the 

Regarding Claim 4, Kim in view of Zhang teaches wherein after displaying the first display control at the upper layer of the third page, the page switching method further comprises: (Kim [0171] [0175]: describing that the sub-window (120) of application A [first display control] is displayed at an upper layer of the application C [third page]); [0211] [0219] Figs. 13, 14B) 
detecting a third trigger operation on the third page at a location separate from the first display control; (Kim [0173]-[0175] [0178] [0184] Fig 10: describing that the sub-windows are displayed in a list mode, thus, a selection of a sub-window from another sub-window would be a separate location; [0190] [0216])
displaying the second page and creating a third display control in response to the third trigger operation as detected on the third page, (Kim [0175] [0184] [0185] [0190] [0216]: When one application is selected from a list of the displayed applications in operation S1109, the terminal device 100 may display the application (e.g. application B) selected in operation S1109 on the full-sized window 112; When there is an application (e.g. application C [third page]) displayed on the full-sized window 112 prior to operation S1111, an execution screen of the application may be displayed on the sub-window 111 instead of the full-sized window 112 in operation S1111.) the third display control being configured to provide an entry to the third page; (Kim [0111] [0114] [0185]: the sub-window being a point of entry for the corresponding application) and displaying the first display control and the third display control at the upper layer of the second page, the third display control being displayed separate from the first display control. (Kim [0170] [0171] [0174] [0175] [0204] [0219]: the sub-windows can be displayed in a list mode wherein the sub-window (e.g. sub-windows of applications A and C [first and third display controls]) would be displayed on an upper layer of the full-sized window of application B [second page]; 

Regarding Claim 5, Kim in view of Zhang teaches further comprising: displaying the third display control separate from the first display control; (Kim [0170] [0171] [0174] [0175] [0204] [0219]: the sub-windows can be displayed in a list mode wherein the sub-window (e.g. sub-windows of applications A and C [first and third display controls]) would be displayed separate from each other on an upper layer of the full-sized window of application B [second page]; Figs. 10B, 12, 13) and
displaying the second display control and the third display control at the upper layer of the first page in response to detecting a selection operation on the first display control, the second display control being displayed separate from the third displaying control. (Kim [0204] [0205]: When an application is selected from the application list in operation S1309, the terminal device 100 may display an execution screen of the selected application on the full-sized window 112 in operation S1309. When there is an execution screen of an application displayed on the full-sized window 112 prior to operation S1311, the execution screen of the application displayed on the full-sized window 112 prior to operation S1311 may be displayed on the sub-window instead of the full-sized window 112 in operation S1311 NOTE: Thus, when a user selects a sub-window [first display control] from the application list, the application corresponding to the selected sub-window will be displayed on the full- sized window and what was displayed in the full-sized window would now be displayed as a sub-window along with the other sub-window(s) [second and third display controls]; [0173]-[0175]: when sub-windows are in list mode, the sub-windows are displayed separate from each other are described; Figs. 10B, 12, 13) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Claim 6, Kim in view of Zhang teaches further comprising: displaying the third page and creating the second display control in response to a selection operation on the third display control received when displaying the first display control and the third display control at the upper layer of the second page; and displaying the first display control and the second display control at the upper layer of the third page. (Kim [0204] [0205]: When an application is selected from the application list in operation S1309, the terminal device 100 may display an execution screen of the selected application on the full-sized window 112 in operation S1309. When there is an execution screen of an application displayed on the full-sized window 112 prior to operation S1311, the execution screen of the application displayed on the full-sized window 112 prior to operation S1311 may be displayed on the sub-window instead of the full-sized window 112 in operation S1311...NOTE: Thus, when a user selects a sub-window [third display control] from the application list, the application corresponding to the selected sub-window will be displayed on the full-sized window and what was displayed in the full-sized window would now be displayed as a sub-window along with the other sub-window/(s) [first and second display controls]) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Regarding Claim 7, Kim in view of Zhang teaches further comprising: moving, in response to a control drag operation on the first display control, the first display control on a display screen according to a track corresponding to the control drag operation. (Kim [0074]: moving sub-window; [0155] [0159] [0160] [0164]-[0167]: when terminal device 100 determines to move the sub-window 111 according to the area of the sub-window 111 where the gesture is detected in operation S801, the terminal device 100 may move the sub-window 111 according to the detected gesture in operation S811; drag gesture; Zhang [0037]: the user may drag the floating small window to any location on the browser) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Claim 12, Kim in view of Zhang teaches further comprising: displaying a target page selection page upon receiving the first trigger operation on the first page, the target page selection page including a candidate page control; (Kim [0101]: An application list 20 [target page selection page], which may be executed when the button 11 is selected, may be displayed on a display screen 320; Fig. 3A showing the application list comprising icons [candidate page controls]) determining a selected page control from the candidate page control in response to a page selection operation on the candidate page control; (Kim [0101]: An icon 21 of an application B included in the application list 20 may be selected to execute the application B ) and determining a page corresponding to the selected page control as the second page. (Kim [0102] [0103]: As a result of selecting the icon 21 of the application B, the application B is displayed on the full-sized window 10 on display screen 330) [The motivation of claim 1 is applicable to claim 12 and thereby incorporated]

Regarding Claim 13, Kim teaches a page switching apparatus, comprising: a memory, (Kim [0331] [0032]: memory) and a processor coupled to the memory and configured to: (Kim [0312] [0313] [0315]: controller) 
display a second page and create a first display control in response to a first trigger operation on a first page, (Kim [0083] [0087] [0088]: describing an application B is presented as a full-sized window and application A is presented as a sub-window in response to user interaction) 
the first display control being configured to provide an entry to the first page; (Kim [0111] [0114]: the sub-window being a point of entry for the corresponding application) 
display the first display control at an upper layer of the second page; (Kim [0071]: the sub- window 111 may be a pop-up window that may overlap the full-sized window 112 of the display screen 110; [0083] Fig. 1A showing second area may be the sub-window 111 at an upper layer) 
display the first page and create a second display control in response to a selection operation on the first display control displayed at the upper layer of the second page, the second display control being configured to provide an entry to the second page; display the second display control at an upper layer of the first page, (Kim [0111] [0114] [0124]: describing that when a user selects the sub-window corresponding to application A, application A [first page] is presented as a full-sized screen and application B is now created and presented as the sub-window; the sub-window being overlaid the full-sized window and is a point of entry for the corresponding application; Figs. 4 and 5)
wherein the first page includes a name or a profile picture of a user, [This limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate.  Thus, this limitation is not given patentable weight.  Nonetheless, Kim [0101] [0103] Fig. 3 show a selection of icon 21 representing a social media “Facebook” application. NOTE: One of ordinary skill would recognize the social media application would include a name or profile picture of a user]
displaying a function control on the second page separate from the first display control,
and detecting the function control being triggered; (Kim [0105] [0107] [0175]: An icon 22 [function control] of an application C included in the application list 20 as application B is displayed as full-sized may be selected to execute the application C; Fig. 3 showing icon 22 is separate from Application A; [0216]) and
in response to detecting the function control being triggered, displaying a third page and
displaying the first display control at an upper layer of the third page. (Kim [0107]: a result of selecting the icon 22 of the application C on display screen 350, the application C is displayed on the full-sized window;  [0171] [0174] [0175]: describing that the sub-window (120) of application A [first display control] is displayed at an upper layer of the application C [third page]); the list mode is still displayed after a selection is made [0211] [0219] Figs. 10B, 13, 14B)

Zhang teaches wherein displaying the second display control further comprises: displaying inside of the second display control, a first content of the second page at a first timepoint; (Zhang [0033]-[0038]: the terminal extracts the currently opened dialog window according to the small window instruction, and coverts the currently opened dialog window into the floating small window in a form of a small-sized floating window... NOTE: the extracted and converted currently opened dialog window is considered to be the first content of the second page at a first timepoint) and 
displaying inside of the second display control, a second content of the second page at a second timepoint different than the first timepoint, the second content reflecting an update of the second page at the second timepoint relative to the first timepoint, (Zhang [0053] [0054]: Updating 
wherein the second content of the second page as displayed inside of the second display control includes information of a friend of the user. [This limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate.  Thus, this limitation is not given patentable weight.]  (Zhang [0037] [0060]: the floating window including dialog [information] of a friend of the user; [0033]-[0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to display updated content in the second display control as taught by Zhang for the benefit of the page switching method of Kim, with a reasonable expectation of success, because Zhang teaches that this would enhance multi-tasking [0008] and would be convenient for the user to check an instant messaging interaction message in time, thereby improving convenience of instant messaging interaction [0027] [0038] [0054]. In addition, both references (Kim and Zhang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi- tasking applications. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 14, Kim in view of Zhang teaches wherein the processor is further configured to: display the second page and display the first display control at the upper layer of the second page in response to a selection operation on the second display control. (Kim [0083] [0087] [0088]: describing an application B is presented as a full-sized window and application A is presented as a sub- window in response to user interaction... NOTE: Each time a user selects the application in the sub- window, that application will switch from the sub-window to the full-sized window and the application that was in the full-sized window will switch to the sub-window.) [The motivation of claim 13 is applicable to claim 14 and thereby incorporated]

Regarding Claim 16, Kim in view of Zhang teaches wherein the processor is further configured to: detect a third trigger operation on the third page at a location separate from the first display control; (Kim [0173]-[0175] [0178] [0184] Fig 10: describing that the sub-windows are displayed in a list mode, thus, a selection of a sub-window from another sub-window would be a separate location; [0190] [0216])
display the second page and create a third display control in response to the third trigger operation as detected on the third page, (Kim [0175] [0184] [0190] [0216]: When one application is selected from a list of the displayed applications in operation S1109, the terminal device 100 may display the application (e.g. application B) selected in operation S1109 on the full-sized window 112; When there is an application (e.g. application C [third page]) displayed on the full-sized window 112 prior to operation S1111, an execution screen of the application may be displayed on the sub-window 111 instead of the full-sized window 112 in operation S1111.) the third display control being configured to provide an entry to the third page; (Kim [0111] [0114] [0185]: the sub-window being a point of entry for the corresponding application) and 
display the first display control and the third display control at the upper layer of the second page, (Kim [0170] [0171] [0174] [0175] [0204] [0219]: the sub-windows can be displayed in a list mode or stack mode wherein the sub-window (e.g. sub-windows of applications A and C [first and third display controls]) would be displayed on an upper layer of the full-sized window of application B [second page]; Figs. 13-14B) 
the third display control being displayed separate from the first display control. (Kim [0170] [0171] [0174] [0175] [0204] [0219]: the sub-windows can be displayed in a list mode wherein the sub-window (e.g. sub-windows of applications A and C [first and third display controls]) would be displayed on an upper layer of the full-sized window of application B [second page]; when sub-windows are in list mode, the sub-windows are displayed separate from each other are described; Figs. 10B, 12, 13
[The motivation of claim 13 is applicable to claim 16 and thereby incorporated]

Regarding Claim 17, Kim in view of Zhang teaches wherein the processor is further configured to: display the third display control separate from the first display control; (Kim [0170] [0171] [0174] [0175] [0204] [0219]: the sub-windows can be displayed in a list mode wherein the sub-window (e.g. sub-windows of applications A and C [first and third display controls]) would be displayed separate from each other on an upper layer of the full-sized window of application B [second page]; Figs. 10B, 12, 13) and
display the second display control and the third display control at the upper layer of the first page in response to detecting a selection operation on the first display control, the second display control being displayed separate from the third displaying control.  (Kim [0204] [0205]: When an application is selected from the application list in operation S1309, the terminal device 100 may display an execution screen of the selected application on the full-sized window 112 in operation S1309. When there is an execution screen of an application displayed on the full-sized window 112 prior to operation S1311, the 

Regarding Claim 18, Kim in view of Zhang teaches wherein the processor is further configured to: display the third page and create the second display control in response to a selection operation on the third display control received when displaying the first display control and the third display control at the upper layer of the second page; and display the first display control and the second display control at the upper layer of the third page. (Kim [0204] [0205]: When an application is selected from the application list in operation S1309, the terminal device 100 may display an execution screen of the selected application on the full-sized window 112 in operation S1309. When there is an execution screen of an application displayed on the full-sized window 112 prior to operation S1311, the execution screen of the application displayed on the full-sized window 112 prior to operation S1311 may be displayed on the sub-window instead of the full-sized window 112 in operation S1311...NOTE: Thus, when a user selects a sub-window [third display control] from the application list, the application corresponding to the selected sub-window will be displayed on the full-sized window [third page] and what was displayed in the full-sized window would now be displayed as a sub-window along with the other sub-window(s) [first and second display controls]) [The motivation of claim 13 is applicable to claim 18 and thereby incorporated]

Regarding Claim 20, Kim teaches a non-transitory computer-readable storage medium, storing a computer program, the computer program, when executed by a processor, cause the processor to perform: displaying a second page and creating a first display control in response to a first trigger operation on a first page, (Kim [0083] [0087] [0088]: describing an application B is presented as a full- sized window and application A is presented as a sub-window in response to user interaction)
the first display control being configured to provide an entry to the first page; (Kim [0111] [0114]: the sub-window being a point of entry for the corresponding application) 
displaying the first display control at an upper layer of the second page; (Kim [0071]: the sub-window 111 may be a pop-up window that may overlap the full-sized window 112 of the display screen 110; [0083] Fig. 1A showing second area may be the sub-window 111 at an upper layer) 
displaying the first page and creating a second display control in response to a selection operation on the first display control displayed at the upper layer of the second page, the second display control being configured to provide an entry to the second page; and displaying the second display control at an upper layer of the first page,  (Kim [0111] [0114] [0124]: describing that when a user selects the subwindow corresponding to application A, application A [first page] is presented as a full-sized screen and application B is now created and presented as the sub-window; the sub-window being overlaid the full-sized window and is a point of entry for the corresponding application; Figs. 4 and 5)
wherein the first page includes information a name or a profile picture of a user, [This limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate.  Thus, this limitation is not given patentable weight.  Nonetheless, Kim [0101] [0103] Fig. 3 show a selection of icon 21 representing a social media “Facebook” application. NOTE: One of ordinary skill would recognize the social media application would include a name or profile picture of a user]
displaying a function control on the second page separate from the first display control,
and detecting the function control being triggered; (Kim [0105] [0107] [0175]: An icon 22 [function control] of an application C included in the application list 20 as application B is displayed as full-sized may be selected to execute the application C; Fig. 3 showing icon 22 is separate from Application A; [0216]) and
in response to detecting the function control being triggered, displaying a third page and
displaying the first display control at an upper layer of the third page. (Kim [0107]: a result of selecting the icon 22 of the application C on display screen 350, the application C is displayed on the full-sized window;  [0171] [0174] [0175]: describing that the sub-window (120) of application A [first display control] is displayed at an upper layer of the application C [third page]); the list mode is still displayed after a selection is made [0211] [0219] Figs. 10B, 13, 14B)
Kim does further teach “when the terminal device 100 executes a new application while the terminal device 100 displays a video on the full-sized window 112, the video is displayed on the sub- window 111 instead of the full-sized window 112, and an execution screen of the new application may be displayed on the full-sized window 112. Thus, the user may continue to watch the video displayed on the sub-window 111 while controlling the new application displayed on the full-sized window 112. In this case, the video may be continuously reproduced even though the video is displayed onto the sub- window 111 instead of the full-sized window 112” [0091]. One of ordinary skill would recognize that Kim, at least, continuously reproduces content within the sub window. However, Kim is not explicit in regards to the different timepoints such that Kim does not explicitly teach every aspect of wherein displaying the second display control further comprises: displaying inside of the second display control, a first content of the second page at a first timepoint; and displaying inside of the second display control, a second content of the second page at a second timepoint different than the first timepoint, the second content reflecting an update of the second page at the second timepoint relative to the first timepoint, 
Zhang teaches wherein displaying the second display control further comprises: displaying inside of the second display control, a first content of the second page at a first timepoint; (Zhang [0033]-[0038]: the terminal extracts the currently opened dialog window according to the small window instruction, and coverts the currently opened dialog window into the floating small window in a form of a small-sized floating window... NOTE: the extracted and converted currently opened dialog window is considered to be the first content of the second page at a first timepoint) and 
displaying inside of the second display control, a second content of the second page at a second timepoint different than the first timepoint, the second content reflecting an update of the second page at the second timepoint relative to the first timepoint, (Zhang [0053] [0054]: Updating information content in a floating small window in real time, or regularly updating information content in a floating small window at a preset period; information to be updated in real time may include...text messages, and emoticons; a new message sent by another user may also be obtained in the real -time update manner or the regular update manner; Each time the terminal reaches the preset period, the information related to the current account is obtained from the network, and the obtained information is updated to the floating small window, for the user to check ...NOTE: the updated information content received in real time is considered to be second content of the second page at a second timepoint that is different from the first timepoint)
wherein the second content of the second page as displayed inside of the second display control includes information of a friend of the user. [This limitation is non-function descriptive material and amounts to printed matter without functionally or structurally related to the associated physical substrate.  Thus, this limitation is not given patentable weight.]  (Zhang [0037] [0060]: the floating window including dialog [information] of a friend of the user; [0033]-[0036])


Regarding Claim 21, Kim in view of Zhang teaches further comprising: adjusting a transparency level of the first display control in the second page or a transparency level of the second display control in the first page.  (Kim [0012] [0128] [0129] [0152]: the terminal device can change [adjust] to transparently display portions of the sub-window 111 or the sub-window 111...NOTE: the sub-window being transparent or non-transparent are considered transparency levels) [The motivation of claim 1 is applicable to claim 21 and thereby incorporated]

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang in further view of Louch (US 2017/0123621 A1; hereafter “Louch”).

Regarding Claim 8, Kim in view of Zhang teaches canceling the displaying of the first display control when an end position of moving the first display control [is in the control cancellation region]. (Kim [0295]: the terminal device 100 may terminate the application B displayed on the sub- window 111 when the input for requesting the termination of the application is received; Fig. 22B)

Louch teaches further comprising: displaying a control cancellation region on the display screen in a process of moving the first display control; (Louch [0025] [0026]: a region/trash can icon 250 [control cancellation region] is displayed as the user drags the icon 130 [first display control]) and canceling the displaying of the first display control when an end position of moving the first display control is in the control cancellation region. (Louch [0026]: After the icon 130 is dropped "into" the trash can icon 250, removal of the icon 130 from the dock 150 is finalized; Fig. 2C showing icon 130 removed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to display a control cancellation region and to cancel the display of the display control when moved to the control cancellation region as taught by Louch for the benefit of the page switching method of Kim in view of Zhang, with a reasonable expectation of success, because Louch teaches that this would "inform the user of a region or "drop zone" in which dropping of icons from the dock will remove the icons from the dock" [0024], Moreover, providing a specified region would help prevent unintentional inputs. In addition, references (Kim in view of Zhang and Louch) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, removing an icon/control displayed on a mobile terminal. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 9, Kim in view of Zhang in further view of Louch teaches further comprising: stopping the first display control at a screen edge position closest to the end position when the end position is outside the control cancellation region. (Kim [0165]-[0167]: the sub-window is moved to the closest corresponding to the end of the dragging gesture; Fig. 9B showing stopping the sub-window at a screen edge position closest the end position; Louch [0023]: icons in the dock can be moved around, rearranged; [0025] [0031]: A user can select a particular icon 130 using a pointer 112. The selection of the icon 130 can be associated with a drag and drop operation, wherein the icon 130 is selected based on a first input from the user, and after movement of the icon 130 to a different location, the icon 130 is released based on a second input from the user; A determination is made as to whether the distance between the first and second location is greater than the distance required to drag the icon before the icon is removed from the dock; Fig. 5... NOTE: the combination of Kim and Louch suggest that the sub- window/icon [first display control] would be stopped at a screen edge position closest to the end position when the end position is outside the region/trash can icon 250 [control cancellation region] to be removed, which would be obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for object repositioning purposes) [The motivation of claim 8 is applicable to claim 9 and thereby incorporated]

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang in further view of So-young Kim et al. (US 2015/0338888 A1; hereafter “So-young Kim”).

Regarding Claim 23, Kim in view of Zhang may not explicitly teach every aspect of wherein the first page and the second page are two different user interfaces of a same application program.
So-young Kim teaches wherein the first page and the second page are two different user interfaces of a same application program. (So-young Kim [0409] [0405]: The plurality of second application screens may be screens of a same application or screens of different applications)


Regarding Claim 24, Kim in view of Zhang in further view of So-young Kim teaches wherein the different user interfaces of the same application program include a message list page, a message page of a conversation, a contact list page, a social network service management page, or a friend's feed page. (So-young Kim [0325] [0331] [0409]: phone application, messenger application; Fig. 45; Fig. 67 showing a contact list as well as a phone application) [The motivation of claim 23 is applicable to claim 24 and thereby incorporated] 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang in further view of Beykpour et al. (US 2012/0054674 A1; hereafter “Beykpour”).

Regarding Claim 25, Kim in view of Zhang teaches wherein the third trigger operation includes sliding to a left edge from a right edge of a display screen with a sliding distance [reaching a predetermined distance]. (Kim [0140] [0145]: describing a dragging [sliding] gesture from a right edge of a display screen to a left edge to trigger the display of a sub-window; [0323]: the sensor 2530 may 
However, Kim in view of Zhang may not explicitly teach every aspect of a sliding distance reaching a predetermined distance.
Beykpour teaches with a sliding distance reaching a predetermined distance. (Beykpour [0051] [0078] [0080]: describing a sliding distance reaching a predetermined distance to undock/trigger a display of a window)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the sliding to have a sliding distance reaching a predetermined distance as taught by Beykpour for the benefit of the page switching method of Kim in view of Zhang, with a reasonable expectation of success, in order to prevent unintentional inputs. In addition, references (Kim in view of Zhang and Beykpour) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-tasking applications. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang in further view of Jung et al. (US 2014/0096055 A1; hereafter “Jung”).

Regarding Claim 26, Kim in view of Zhang may not explicitly teach every aspect of wherein the third trigger operation includes drawing an "M"-shaped pattern on a display screen. 
wherein the third trigger operation includes drawing an "M"-shaped pattern on a display screen. (Jung [0153] [0169]: describing a specific pattern “M” inputted to the touchscreen as a trigger operation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the trigger operation to include drawing an "M"-shaped pattern as taught by Jung for the benefit of the page switching method of Kim in view of Zhang, with a reasonable expectation of success, because using “M” would be intuitive for a user because it means “multitasking” (Jung [0169]).  Additionally, simply substituting a gesture would be obvious and would yield predictable results.  In addition, references (Kim in view of Zhang and Jung) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, multi-tasking applications. This close relation between both of the references highly suggests a reasonable expectation of success.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patents
Cho
US 8,345,017 B1 – Directed to using hand-drawn patterns to open a text input box [Relevant to claim 26]


US Patent Application Publications
Chiarella et al.
US 2019/0138323 A1 – Directed to controlling layers [Abstract]
Choi et al.
US 2015/0148106 A1 – Directed to receiving a touch input on the touchscreen and executing a function corresponding to the received touch input and activate the touchscreen display unit
Dolph
US 2006/0184895 A1 – Directed to allowing selected applications to be visually persistent without obscuring or being obscured by other visually non-persistent applications [Abstract]
Dunning et al.
US 2019/0278431 A1 –Directed to controlling the display of application windows [Abstract]
Lee et al.
US 2018/0046341 A1 – See Figs. 7A, 9A
Rubin et al. 
US 2005/0034056 A1 – Figs. 10C-10E and corresponding paragraphs

    PNG
    media_image1.png
    385
    594
    media_image1.png
    Greyscale

Weber et al.
US 2013/0145290 A1 – Relevant to claim 25
Wilairat
US 2010/0302172 A1 – Relevant to claim 25


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        January 12, 2022